Appeal prosecuted by the People from an order granting motion of defendant Arthur R. McClanahan for a new trial following his conviction upon three counts *Page 312 
of the crime of bribery, as set forth in an indictment theretofore returned by the grand jury of Los Angeles County.
The facts of this case bring it within the rule laid down in the case of People v. Canfield, 173 Cal. 309, 311 [159 P. 1046, 1047]: "It was for the judge of the trial court to say what had been the effect of the evidence upon the jury, and whether or not the defendant in view of all of the facts had been given a fair trial."
The contention of the People is that the trial judge in giving his reasons for granting a new trial did not come within the provisions of that case. However, among other things, he did say in his statement that "A careful consideration of all the testimony in reviewing the entire trial forces me to the conclusion that the defendant has not received that fair and impartial trial that every person charged with crime is entitled to receive in the courts."
[1] An examination of the record in this case discloses, as we think, sufficient reasons for holding that the trial judge was correct in his statement above quoted. It therefore became his duty to grant a motion for a new trial.
The order is affirmed.
Houser, J., concurred.